                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


RODNEY JETT,

              Plaintiff,

       v.                                            Case No. 19-CV-1365

JOHN AND JANE DOES,

              Defendants.


                                       ORDER


       Plaintiff Rodney Jett filed a complaint under 42 U.S.C. § 1983 alleging that his

constitutional rights were violated. On November 6, 2019, the court allowed Jett to

proceed on claims against John and Jane Doe defendants. Specifically, the court

allowed him to proceed against “the officers who used the chemical agent, who failed

to turn off the air handling system, [and] who responded to his call for help after he

pressed his emergency call button.” (ECF No. 9 at 6.)

       On January 9, 2020, Jett filed a motion identifying the Doe defendants as

Alejandra Mejia, Colin Fruehbrodt, and Robert Mettner. About a week later, he

supplemented his motion to clarify that Mejia allegedly failed to turn off the handling

system, Fruehbrodt allegedly used the chemical agent, and Mettner allegedly failed

to respond to Jett’s calls for help.
      IT IS THEREFORE ORDERED that Jett’s motion to substitute the Doe

defendants (ECF No. 16) is GRANTED. The clerk’s office will replace the John and

Jane Does placeholders with Alejandra Mejia, Colin Fruehbrodt, and Robert Mettner.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendants

Alejandra Mejia, Colin Fruehbrodt, and Robert Mettner. It is ORDERED that, under

the informal service agreement, those defendants shall file a responsive pleading to

the complaint within 60 days.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      Dated in Milwaukee, Wisconsin, this 22nd day of January, 2020.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          2
